Case 2:18-ml-02814-AB-FFM Document 199-10 Filed 02/26/19 Page 1 of 3 Page ID
                                 #:6427




                EXHIBIT 16
                                                                                                         EXHIBIT 16-1
                   Case 2:18-ml-02814-AB-FFM Document 199-10 Filed 02/26/19 Page 2 of 3 Page ID
                                                    #:6428




           From:                                Hamm, Tom (T.R.)
           Sent:                                Tuesday, May 10, 201110:56 AM
           To:                                  Koulakjian, Robert (J.)
           Subject:                             RE: Vehicle located at Hampstead, NY.



           Thanks Bob


           Tom Hamm
           Engineering Purchased Transmissions Department
           DPS6 System Testing Engineer
           Ph# (313)-805-9135




           From: Koulakjian, Robert (J.)
           Sent: Tuesday, May 10, 2011 10:55 AM
           To: Hamm, Tom {T.R.)
           Subject: Re: Vehicle located at Hampstead, NY.

           Of course. Calling now.

           From: Hamm, Tom {T.R.)
           Sent: Tuesday, May 10, 2011 10:53 AM
           To: Koulakjian, Robert (J.)
           Subject: RE: Vehicle located at Hampstead, NY.

           Bob,
              Sure as long as they don't pull the transmission before that, can you at least call the dealer and
           have them hold off on the swap until you look at this one. I wouldn't be asking if it wasn't a safety
           issue.


           Tom Hamm
           Engineering Purchased Transmissions Department
           DPS6 System Testing Engineer
           Ph# (313)-805-9135




           From: Koulakjian, Robert (J.)
           Sent: Tuesday, May 10, 2011 10:43 AM
           To: Hamm, Tom {T.R.)
           Subject: Re: Vehicle located at Hampstead, NY.

           It would be thursday. Is that ok'?

                                                                          1




Produced by Ford Subject to                                 the Protective Order in Vargas                         VGS200397 44
    Produced by Ford Subject to Highly Confidential Protective Order
                                                                                                           EXHIBIT 16-2
                Case 2:18-ml-02814-AB-FFM Document 199-10 Filed 02/26/19 Page 3 of 3 Page ID
                                                 #:6429

           From: Hamm, Tom (T.R.)
           Sent: Tuesday, May 10, 2011 10:21 AM
           To: Koulakjian, Robert (J.)
           Subject: Vehicle located at Hampstead, NY.



           Bob,
                This note is a follow up to the voice mail, would it be possible for you to look at this vehicle before
           the dealer ship pulls the transmission?

           «Report Summary for the CQIS Report#BEFAK003»
           Thanks for the help Bob.



           Tom Hamm
           Engineering Purchased Transmissions Department
           DPS6 System Testing Engineer
           Ph# (313)-805-9135




                                                                      2




Produced by Ford Subject to                             the Protective Order in Vargas                              VGS200397 45
    Produced by Ford Subject to Highly Confidential Protective Order
